Citation Nr: 0628637	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-06 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided at St. Alphonsus Regional Medical 
Center from August 1, 2004 to August 9, 2004.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse, veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1993 to July 1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 decision by the Boise, Idaho, 
Department of Veterans Affairs (VA), Medical Center.  In May 
2006, the appellant testified at a Travel Board hearing 
before the undersigned.  


FINDINGS OF FACT

1.  The veteran received medical treatment at St. Alphonsus 
Regional Medical Center from August 1, 2004, to August 9, 
2004, for profound hyperthermia, obtundation with tonic 
muscle activity, abnormal right cerebral peduncular lesion, 
aspiration pneumonitis of the right upper lobe, respiratory 
failure due to the aforementioned problems, renal 
insufficiency with a relative high creatinine, rhabdomyolysis 
with elevated creatinine kinase (CK), and mild transaminitis 
with mild coagulopathy.  

2.  VA payment or reimbursement of the costs of the private 
medical care provided at St. Alphonsus Regional Medical 
Center from August 1, 2004, to August 9, 2004, was not 
authorized prior to the veteran's undergoing that treatment 
and an application was not made to VA within 72 hours after 
the hour of admission for authorization.

3.  The veteran is service-connected for schizophrenia, rated 
as 100 percent disabling; the veteran has not been 
adjudicated as having a permanent and total disability.  

4.  From August 1, 2004, to August 9, 2004, the veteran was 
seen at St. Alphonsus Regional Medical Center for possible 
life-threatening conditions medically determined to be 
associated with his service- connected schizophrenia.

5.  From August 1, 2004, to August 9, 2004, the veteran was 
seen at St. Alphonsus Regional Medical Center on an emergent 
basis; his condition was of such a nature that delay would 
have been hazardous to life or health.

6.  From August 1, 2004, to August 9, 2004, the veteran was 
seen at St. Alphonsus Regional Medical Center, VA facilities 
were not feasibly available in that an attempt to use VA 
would not have been reasonable, sound, wise, or practicable.


CONCLUSION OF LAW

The criteria have been met for entitlement to payment or 
reimbursement for unauthorized medical services provided at 
St. Alphonsus Regional Medical Center from August 1, 2004, to 
August 9, 2004.  38 U.S.C.A. §§ 1710, 1728 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

The veteran is service-connected for schizophrenia, rated as 
100 percent disabling; the veteran has not been adjudicated 
as having a permanent and total disability.

The record shows that on August 1, 2004, the veteran was 
transported by private vehicle to the emergency room at 
Walter Knox Memorial Hospital.  The veteran had been on a 
tractor most of the day and passed out.  He was loaded into 
the private vehicle and brought to the emergency room.  On 
admission, his rectal temperature was 108 degrees, his pulse 
was 150, his blood pressure was 106/43, and his oxygen 
saturation was 89 percent.  The veteran was not responsive, 
but tremulous and course; he had rattled breathing.  He was 
started on oxygen and intravenous fluid.  He was surrounded 
by ice chips and wet towels and a Foley catheter was placed.  
After about 1/2 hour, his temperature was down to 104 degrees, 
the veteran continued to be tremulous and slightly agitated, 
but not responsive.  Consultation was sought from St. 
Alphonsus Regional Medical Center and Life Flight was 
dispatched.  Thereafter, the veteran's laboratory results 
showed that the veteran had a creatinine of 2.5 and his 
electrocardiogram (EKG) showed a rapid regular sinus rhythm.  
The veteran developed some increased rattling in his chest 
and vomiting.  He was given Valium and was intubated.  After 
intubation, the veteran was paralyzed.  His temperature had 
reduced to 100.8 and he was transported to St. Alphonsus 
Regional Medical Center, and a grim prognosis was shared with 
his family.  They were told that if the veteran regained his 
physical condition, his mental condition was in serious 
question.  The impression was heat stroke with intubation and 
successful drop in temperature over the approximately 1 hour 
period of time en route to St. Alphonsus Regional Medical 
Center.  

Medical records from St. Alphonsus Regional Medical Center 
reveal that the veteran was admitted for profound 
hyperthermia, obtundation with tonic muscle activity, 
abnormal right cerebral peduncular lesion, aspiration 
pneumonitis of the right upper lobe, respiratory failure due 
to the aforementioned problems, renal insufficiency with a 
relative high creatinine, rhabdomyolysis with elevated CK, 
and mild transaminitis with mild coagulopathy.  It is 
significant to note that the veteran was in respiratory 
failure and was in a coma.  The veteran's prior history was 
reviewed and it was noted that he had suffered heat stroke 
and a closed head injury.  He was placed in the intensive 
care unit where he remained during the course of his 
treatment.  The veteran remained obtunded.  Due to his 
hyperthermia and continued myoclonic jerking activity, he was 
paralyzed with Nimbex.  He was also treated with a cooling 
blanket and his temperature continued to come down.  Due to 
the myoclonic jerking, an electroencephalogram (EEG) was 
obtained and J.M. H., M.D., was called in for the question of 
seizure activity.  The veteran's findings were not consistent 
with seizures.  Attempts were made at stopping muscular 
blockade.  The veteran continued to have myoclonic jerking.  
Ultimately, the hyperthermia resolved and the neuromuscular 
blockade was discontinued as well as the cooling measures.  
It was noted that neuroleptic malignant syndrome was 
suspected and that the veteran's medications, to include 
psychiatric medications, were held off and not given to the 
veteran.  By August 9, 2004, the veteran was stable and was 
then transferred to the Boise VA Medical Center.  

In May 2006, the appellant, who is the veteran's mother and 
guardian, and her spouse testified at a Travel Board hearing.  
She indicated that on August 1, 2004, the veteran had spent 
the day sitting on a tractor in the hot sun.  She indicated 
that his psychiatric medication Haldol, makes him more 
sensitive to the sun.  Although the appellant is not 
competent to state the effects of medication, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), she is competent to state 
what the listed risk factors are, as provided with the 
medication.  In addition, as the veteran's mother and 
guardian, she is competent to state that the veteran did not 
typically sit all day in the sun, rather he remained indoors.  
However, the veteran is incompetent as deemed by VA and she 
is also competent to state that he accordingly, acted in a 
manner that he should not have acted.  The appellant 
indicated that her grandson found the veteran after he fell 
off the tractor and lost consciousness and transported him to 
the appellant's home.  They took him to Walter Knox Memorial 
Hospital.  That facility felt that the veteran might not make 
it and transferred him for treatment at St. Alphonsus 
Regional Medical Center rather than the Boise VA Medical 
Center.  She said that she was told that the VA facility 
could not handle the veteran's medical condition.  

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care provided by St. Alphonsus Regional Medical Center from 
August 1, 2004, to August 9, 2004.  See 38 U.S.C.A. 
§ 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, 
not a medical, determination.  See Similes v. Brown, 5 Vet. 
App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private care in certain limited circumstances, 
including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "Hospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see 
also  VAOPGC 1-95, at 9 (Mar. 31, 1995) ("Authorization in 
advance is essential to any determination as to whether the 
Department is or is not going to furnish the contract 
care.").  In the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses provided by St. Alphonsus Regional Medical Center 
from August 1, 2004, to August 9, 2004.  In this case, prior 
authorization was not made.  Likewise, although an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission, no such application was made in this case.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment provided by St. Alphonsus 
Regional Medical Center from August 1, 2004, to August 9, 
2004, was not obtained pursuant to 38 C.F.R. § 17.54, and 
that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.

The appellant maintains that the private medical services 
were rendered in an emergency and that VA facilities were not 
feasibly available.  

The veteran's claim was denied on the basis that the Boise VA 
Medical Center was feasibly available.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

In this case, all three criteria are met.

The veteran is 100 percent service-connected for 
schizophrenia.  The record shows that the veteran's 
schizophrenia and his medication played a role in the 
veteran's development of heat stroke and in aggravating the 
medical condition following the heat stroke, particularly 
with the neurologic component.  

The treatment rendered by St. Alphonsus Regional Medical 
Center was provided on an emergent basis.  The veteran was in 
respiratory failure and was in a coma.  The record 
establishes that his medical condition was dire, as 
documented.  

No VA or other Federal facilities were feasibly available and 
an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable.  In this regard, 
there are two medical opinions of record.  One opinion was 
provided by Dr. H., the neurologist, and the other opinion 
was provided by B.V.S., M.D., who was the veteran's 
supervising physician.  It was indicated that the veteran was 
in critical condition when he was airlifted to St. Alphonsus 
Regional Medical Center.  It was indicated that it would not 
have been medically appropriate to send him to the Boise VA 
Medical Center due to the complex medical care required which 
was provided by St. Alphonsus Regional Medical Center, a 
facility equipped to handle complex medical care.  

In sum, the competent and probative medical evidence shows 
that due to the level of complex medical care needed, the VA 
medical facility was not the reasonable, sound, wise, or 
practicable choice in the veteran's case.  Therefore, from 
August 1, 2004, to August 9, 2004, the veteran was seen at 
St. Alphonsus Regional Medical Center, VA facilities were not 
feasibly available in that an attempt to use VA would not 
have been reasonable, sound, wise, or practicable.  

Accordingly, the criteria have been met for entitlement to 
payment or reimbursement for unauthorized medical services 
provided at St. Alphonsus Regional Medical Center from August 
1, 2004, to August 9, 2004.  Given the favorable action, the 
claim for payment under the Veterans Millennium Health Care 
and Benefits Act is moot.


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided at St. Alphonsus Regional Medical 
Center from August 1, 2004, to August 9, 2004, is granted.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


